UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2012 US. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 12 Gunnebo Drive, Lonoke, Arkansas 72086 (Address of Principal Executive Offices) (501) 676-2994 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 20, 2012, Harvey Kaye resigned from his position as a member of the Board of Directors (the “Board”) of U.S. Rare Earths, Inc. (the “Company”) to pursue other interests. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC. Date:September 21, 2012 By: /s/Michael D. Parnell Name: Michael D. Parnell Title: Chief Executive Officer
